Matter of Walter S. v Cynthia H. (2017 NY Slip Op 00007)





Matter of Walter S. v Cynthia H.


2017 NY Slip Op 00007


Decided on January 3, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 3, 2017

Friedman, J.P., Sweeny, Richter, Manzanet-Daniels, Kapnick, JJ.


2594

[*1]In re Walter S., Jr., Petitioner-Appellant,
vCynthia H., Respondent-Respondent.


George E. Reed, Jr., White Plains, for appellant.
Tennille M. Tatum-Evans, New York, for respondent.
Karen Freedman, Lawyers for Children, Inc, New York (Shirim Nothenberg of counsel), attorney for the child.

Appeal from order, Family Court, New York County (Gail A. Adams, Referee), entered on or about December 7, 2015, which transferred the petition to modify visitation to Suffolk County Family Court, unanimously dismissed, without costs, as taken from a nonappealable paper.
The order transferring the petition to Suffolk County is not a final order of disposition and is not appealable as of right (see Family Court Act § 1112[a]; Matter of Lydia D. v Thomas B., 99 AD3d 586 [1st Dept 2012]). Moreover, the father did not object to the transfer of the petition, and his claim that it was an improvident exercise of the court's discretion is therefore unpreserved (see e.g. Roberta P. v Vanessa J. P., 140 AD3d 457, 458 [1st Dept 2016], lv denied 28 NY3d 904 [2016]). Furthermore, since the petition has since been dismissed, the issue is academic.
Were we to consider the merits, we would find that the court did not improvidently exercise its discretion in transferring the petition to Suffolk County, where the mother's family offense petition was pending, in order to accommodate the child's school schedule and where the mother and the child reside (see e.g. Greenblum v Greenblum, 136 AD3d 595 [1st Dept 2016]. The father failed to demonstrate that the transfer was a hardship to him due to his health.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 3, 2017
CLERK